UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 21, 2011 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 001-31922 33-1022198 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1713 Jaggie Fox Way Lexington, Kentucky 40511 (Address of principal executive offices) (Zip Code) (800) 878-8889 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results from Operations and Financial Condition On April 21, 2011, Tempur-Pedic International Inc. issued a press release to announce its financial results for the first quarter ended March 31, 2011 and confirmed guidance for the 2011 fiscal year. A copy of the press release is attached as Exhibit 99.1 to this current report on Form 8-K and is incorporated herein by reference. The information in this report (including Exhibit 99.1) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 7.01.Regulation FD Disclosure The information furnished under Item 2.02 of this Form 8-K (including Exhibit 99.1 furnished herewith) is hereby incorporated by reference under this Item 7.01 as if fully set forth herein. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Description Press Release dated April 21, 2011, entitled “Tempur-Pedic Reports Record First Quarter 2011 Sales and Earnings” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Tempur-Pedic International Inc. Date: April 21, 2011 By: /s/DALE E. WILLIAMS Dale E. Williams Executive Vice President & Chief Financial Officer EXHIBIT LIST Exhibit Description Press Release dated April 21, 2011, titled “Tempur-Pedic Reports Record First Quarter 2011 Sales and Earnings”
